Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/US2018/066149, filed 12/18/2018, claiming priority to U.S. Provisional Application Ser. No. 62/607,472, filed 12/19/2017.
Election/Restrictions
Claims 1-7, 9, 12, and 13 are pending. Applicants’ election with traverse of Group I, claims 1-7,9, and 13 in the reply filed on 10/27/2021 is acknowledged. No argument in traverse of the restriction requirement has been asserted. Accordingly, the requirement is made FINAL. Claim 12 is withdrawn, as drawn to a non-elected invention.
Applicants’ election without traverse of the species of Example 260, shown below, is also acknowledged.

    PNG
    media_image1.png
    122
    306
    media_image1.png
    Greyscale

Applicants “strongly traverse” the requirement to elect a subgenus. The election of a subgenus is a considerable advantage to an Applicant because it leads to rapid identification of allowable subject matter within a large claimed genus. It does this by directing an examiner to select related species following a finding that the elected species is free of prior art. Under Election of Species practice as discussed in MPEP 803.02, if an elected species is found allowable over prior art, an examiner may select any non-elected species within the genus to represent the genus for examination. Since Applicants’ strong preference is that a subgenus not be examined, the examiner has selected other species for examination. Specifically, the next species examined is that with G = pyridin-4-yl and A = aminomethyl. This and several related species are anticipated by prior art, as discussed below.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

As noted above, the elected species is found free of prior art. As represented by the next several species examined, claims 1-7,9, and 13 are rejected under 35 U.S.C. §102(a)(1) as anticipated by US 20100197657 to Chang, R. et al, which discloses at ¶¶ [0011], [0028] – [0029], and claim 16, compounds as shown below – among others –  and pharmaceutical compositions comprising them.

    PNG
    media_image2.png
    131
    281
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    91
    287
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    119
    294
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    99
    299
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    122
    286
    media_image6.png
    Greyscale
     
    PNG
    media_image7.png
    104
    293
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    87
    327
    media_image8.png
    Greyscale
     
    PNG
    media_image9.png
    138
    289
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    96
    280
    media_image10.png
    Greyscale
     
    PNG
    media_image11.png
    100
    284
    media_image11.png
    Greyscale

These compounds correspond to Formula (I), with A = aminomethyl and G = pyridin-4-yl, with R2 = halo, nitro, cyano, and methyl and p = 0, 1, and 2.
Since the search was not expanded beyond this subgenus which was found to anticipate the claims, the absence of other citations of prior art should not be interpreted as an indication that other subgenera within Formula (I) are free of prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 13 are rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-5, 9, and 15-17 of U.S. Patent No.10,071,079. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims encompass the subgenus below, with R3 = -CH2C(=O)NMe2, and R2 = F, Cl, CN, and CH3, 

    PNG
    media_image12.png
    125
    264
    media_image12.png
    Greyscale

and pharmaceutical compositions comprising it. The compound above is a compound of Formula (I) with A = piperidinyl and G = 
    PNG
    media_image13.png
    113
    124
    media_image13.png
    Greyscale

Claims 1-7, 9, and 13 are also rejected on grounds of nonstatutory double patenting as unpatentable over claims 1-6, 9, 10, and 13of U.S. Patent No.10,912,766. Although the claims at issue are not identical, they are not patentably distinct from each other because these claims encompass the subgenus below, with R3 = -CH2C(=O)NMe2, and R2 = F, Cl, CN, and CH3, 

    PNG
    media_image12.png
    125
    264
    media_image12.png
    Greyscale

and pharmaceutical compositions comprising it. The compound above is a compound of Formula (I) with A = piperidinyl and G = 
    PNG
    media_image13.png
    113
    124
    media_image13.png
    Greyscale


	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 1622